Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 27, 2017

The Court of Appeals hereby passes the following order:

A17I0202. IN THE INTEREST OF: M. F., A CHILD (FATHER)

      In January 2012, the Douglas County Juvenile Court placed M. F. under
permanent guardianship because she was found to be deprived. In 2014, Michael
Frank, M. F.’s father, filed a complaint for custody in Gwinnett County Superior
Court. The trial court construed the complaint as a petition to modify, vacate, or
revoke the guardianship and transferred the case to the Douglas County Juvenile
Court. M. F.’s guardians filed a motion to dismiss the complaint, which the juvenile
court granted. Frank then appealed to the Supreme Court, which reversed the
dismissal of the petition. See In the Interest of M. F., 298 Ga. 138 (780 SE2d 291)
(2015). After the remittitur issued, a hearing was held, and the juvenile court entered
an order modifying the permanent guardianship and certified its order for immediate
review. Frank filed the instant application for interlocutory review.
      Under OCGA § 5-6-34 (a) (11), “[a]ll judgments or orders in child custody
cases awarding, refusing to change, or modifying child custody” are directly
appealable, including interlocutory custody orders. See Lacy v. Lacy, 320 Ga. App.
739, 742 (3) (740 SE2d 695) (2013). Guardianship is equated with custody. See In
the Interest of A. R., 309 Ga. App. 844, 845 (711 SE2d 402) (2011). See also OCGA
§ 19-9-41 (4) (defining a “child custody proceeding” as “a proceeding in which legal
custody, physical custody, or visitation with respect to a child is an issue”). The order
in this case is thus subject to direct appeal.
      “This Court will grant a timely application for interlocutory review if the order
complained of is subject to direct appeal and the applicants have not otherwise filed
a notice of appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486, n. 1 (602 SE2d 246)
(2004). Accordingly, Frank’s application for interlocutory appeal is hereby
GRANTED. He shall have ten days from the date of this order to file a notice of
appeal if he has not already done so. The clerk of the superior court is directed to
include a copy of this order in the appeal record transmitted to this Court.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/27/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.